Title: James Madison to William Allen, 15 March 1832
From: Madison, James
To: Allen, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                 Mar. 15th. 32
                            
                        
                        We are likely to fail in getting our Clover seed from the usual source; and will thank you for procuring, it
                            to the amount of six bushels if to be had in Fredg. We expect to send a Waggon down very shortly, which will be a
                            conveyance
                        Retaining my full confidence in your better judgt. of the Market, I do not venture advice on the subject. I
                            hope you will be able to catch any transitory rise, or anticipate a probable fall With friendly respects
                        
                            
                                J. M
                            
                        
                    